FLETCHER, Judge
(concurring in the result):
The Court of Military Review found the following facts, inter alia, which distinguish this case from United States v. Torres, 7 M.J. 102 (C.M.A.1979), and United States v. Russo, 1 M.J. 134 (C.M.A.1975):
The defense counsel asked, “[W]hen it came time to talk to the recruiter for your enlistment in the service, what did you reveal to him concerning your drug usage?” McDonagh replied, “That I did drugs, and I specified what types; and I sold drugs [usually marihuana] to make money to buy drugs for myself.”
When asked “What was the recruiter’s response when you told him that?” McDonagh said, “He kind of hedged, and wanted to side-step the whole issue, and he said ‘Don’t make any mention of this [,’] as far as I could recollect.”
Even so, McDonagh testified (and the record confirms) that he answered “yes” to question 37c on his Application for Enlistment, which was “Have you ever been involved in the use, purchase, possession or sale of marihuana, LSD, or any harmful or habit-forming drugs and/or chemicals except as prescribed by a licensed physician?” The “yes” answer was required to be explained in item 41, a space for “remarks.” However, no entry was made in that item. McDonagh also testified that, as best he could recall, he also indicated his use of drugs on the medical history form he prepared for his physical examination, that he saw a doctor in connection with that examination, but that drugs were not discussed.
The recruiter, a staff sergeant, signed the Application for Enlistment form, as did McDonagh, on 3 January 1976. Another recruiter, a master sergeant, signed on 5 January as accepting the enlistment. No medical forms pertaining to the enlistment were offered or introduced into evidence at the trial.
United States v. McDonagh, 10 M.J. 698, 701 (A.C.M.R.1981) (footnote omitted). The negligence of the second recruiter, not the fraudulent advice of his first recruiter, smoothed the path for the enlistment of appellant. Such a situation is outside the scope of the Russo doctrine. See United States v. Valadez, 5 M.J. 470, 475 (C.M.A. 1978).